DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10319228. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent inventive scope is narrow than the instant application, therefore the instant application inventive scope is encompassed in the  patent.
Claim(s) 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10319228 in view of Delp (US 9278689 B1).  	1) Regarding claims 1 and 18, the patent discloses using a plurality of microphones arranged on a vehicle to detect a siren noise of a vehicle (i.e., an emergency vehicle) and determining that the vehicle should respond to the emergency vehicle based on data received by the microphones. 	While, the patent does not disclose that the response is based on a determined distance from the emergency vehicle.  	Delp discloses, in Col. 5, lines 31-56, the concept of detecting a distance between the emergency vehicle and an autonomous vehicle and subsequently responding to the emergency vehicle according to determined distance. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting a distance between the emergency vehicle and an autonomous vehicle and subsequently responding to the emergency vehicle according to determined distance as taught by Delp, into the system of the patent, with the motivation to enhance the detected emergency vehicle response features of the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delp (US 9278689 B1, IDS) in view of Becker et al. (“Becker”, US 2017/0249839 A1, IDS). 	1) Regarding claim 1, Delp discloses method for detecting and responding to an emergency vehicle, the method comprising: 	using, by one or more processors (Fig. 1: central processing unit 102), a plurality of microphones (Col. 5, lines 15-30; Fig. 2: sensors 202) arranged at different locations on a first vehicle (Fig. 2) to detect siren noise emanated by a second vehicle (Col. 4, line 61 through Col. 5, line 30; Fig. 4), the first vehicle being configured to operate in an autonomous driving mode (abstract; Col. 4, line 61 through Col. 5, line 30). 	As per the limitation estimating, by the one or more processors, at least one range of distances that is likely to include an actual distance between the first vehicle and the second vehicle. 	Delp disclose, in Col. 3, lines 49-62; Col. 4,  lines 48-60, the concept of determining relative distance from an emergency vehicle to determine driving maneuvers performed by an autonomous vehicle. While Delp does explicit disclose that the distance is evaluated to estimate a range of distance. 	Becker discloses, in Col. 9, lines 17-30; claims 3 and 16, the concept of detect a siren noise to determine the presence of an emergency vehicle and then using threshold range corresponding to distance to perform automatic control features of a vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detect a siren noise to determine the presence of an emergency vehicle and then using threshold range corresponding to distance to perform automatic control features of a vehicle as taught by Becker, into the system as taught by Delp, with the motivation to enhance the automation control features of the system. 	 	As per the limitation determining, by the one or more processors, how the first vehicle should react to the second vehicle based on the estimated at least one range of distances (Delp: Col. 4, line 34 through Col. 5, line 30); and 	when it is determined that the first vehicle should react to the second vehicle, controlling, by the one or more processors in the autonomous driving mode, the first vehicle to react to the second vehicle (Delp: Col. 4, line 34 through Col. 5, line 30; Col. 7, lines 43-59). 	2) Regarding claim 2, Delp and Becker teach wherein the at least one range of distances includes a plurality of different ranges of distances (Delp: Col. 9, lines 6-33, with regard to the above the threshold distance determination (corresponding to a distance range above the threshold) and the below the threshold distance determination (corresponding to a distance range below the threshold)). 	3) Regarding claim 4, Delp and Becker teach further comprising: 	determining, by the one or more processors, whether the estimated at least one range of distances meets a threshold likelihood value (Delp: Col. 9, lines 6-24, with regard to the 400m), 	wherein determining how the first vehicle should react to the second vehicle is based on the estimated at least one range of distances meeting the threshold likelihood value ((Delp: Col. 9, lines 6-34; Becker: ¶0021; ¶0041). 	4) Regarding claim 5, Delp and Becker teach wherein the determining how the first vehicle should react includes determining whether the second vehicle is too far away to react to (Delp: Col. 9, lines 6-33, with regard to the above the threshold distance determination). 	5) Regarding claim 8, Delp and Becker teach wherein the first vehicle is controlled to react to the second vehicle by pulling over onto a shoulder area of a road (Becker discloses, in ¶0023, pulling the shoulder of a road. Thus, it would have been obvious to a person of ordinary skill in the art to incorporate pulling to the shoulder of the, with the motivation to enhance the emergency vehicle response features). 	6) Regarding claim 9, Delp and Becker teach wherein the first vehicle is controlled to react to the second vehicle by stopping or slowing down (Delp: Col. 4, lines 20-60). 	7) Regarding claim 18,  with consideration of the motivation to combine the teachings by Becker in the rejection of claim 1, Delp combined with Becker teach a vehicle (Delp: Fig. 2) configured to operate in an autonomous driving mode and to detect and respond to an emergency vehicle (see analysis of the rejection of claim 1), the apparatus comprising: 	a plurality of microphones arranged at different locations on the vehicle to detect siren noise emanated by another vehicle (see analysis of the rejection of claim 1); and 	one or more processors coupled to the plurality of microphones (see analysis of the rejection of claim 1), where the one or more processors are configured to: 	 	estimate at least one range of distances that is likely to include an actual distance between the vehicle and the other vehicle (see analysis of the rejection of claim 1); 		determine how the vehicle should react to the other vehicle based on the estimated at least one range of distances (see analysis of the rejection of claim 1); and 		when it is determined that the vehicle should react to the other vehicle, control the vehicle to react to the other vehicle (see analysis of the rejection of claim 1).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Delp in view of Becker, and in further view of Muraoka et al. (“Muraoka”, US 2010/0260355 A1) and . 	1) Regarding claim 6, as per the limitation further comprising estimating, by the one or more processors, a range rate which indicates how fast the siren noise is getting louder or softer. 	Delp and Becker system analysis relative distance to determine responses to a detected sound source.
 	Muraoka discloses, in ¶0136-142 with reference to Fig. 5, the concept of analyzing a sound source by determining the sound output (i.e., louder/soft sound output) with respect to the relative distance of the sound source as is moves closer or further. Notice that the figures’ graphs the volume increase/decrease with respect to distance, which can be interpreted as using a volume/distance rate of change.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of analyzing a sound source by determining the sound output with respect to the relative distance of the sound source as is moves closer or further as taught by Muraoka, into the system as taught by Delp and Becker, with the motivation to enhance the distance determination features of the system. 	wherein controlling the first vehicle to react to the second vehicle is based on the estimated range rate (Delp: Col. 4, lines 20-60). 
Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delp in view of Becker, and in further view of Kervern (US 2004/0071046 A1, IDS). 	1) Regarding claim 7, as per the limitation further comprising estimating, by the one or more processors, a probability distribution over possible relative velocities of the second vehicle using the siren noise and timing collected over time, wherein controlling the first vehicle to react to the second vehicle is based on an estimated velocity of the second vehicle determined based on the estimated probability distribution. 	Becker discloses, in ¶0004; ¶0015; ¶0025, the concept of using a Doppler radar to determine the velocity of an emergency vehicle producing an emergency signal to aid in determining the approach/location of an emergency vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a Doppler radar to determine the velocity of an emergency vehicle producing an emergency signal to aid in determining the approach/location of an emergency vehicle, with the motivation to enhance the emergency vehicle features of the system 	Kervern discloses, in ¶0004-9; ¶0050-53, the concept of using presence probability distribution datum to determine velocities of detected noise sources that represent a possible target or noise source relative to received noise, which can be interpreted as a probability distribution of possible relative velocities. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using presence probability distribution datum to determine velocities of detected noise sources that represent a possible target or noise source relative to received noise as taught by Kervern, into the system as taught by Delp and Becker, with the motivation to enhance the Doppler features of the system.   	 	2) Regarding claim 20, with the consideration of the motivation to combine Delp with the teaching by Becker and Kervern in rejection of claim 7, see analysis of the rejection of claim 7.
Claim(s) 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Delp in view of Becker and Funayama (US 2014/0241126 A1, IDS). 	1) Regarding claim 10, with the consideration of the motivation to combine the teaching by Becker in the rejection of claims 1 and 7, Delp combined with Becker teach a method for detecting and responding to an emergency vehicle (see analysis of the rejection of claim 1), the method comprising: 	using, by one or more processors, a plurality of microphones arranged at different locations on a first vehicle to detect siren noise emanated by a second vehicle (see analysis of the rejection of claim 1), the first vehicle being configured to operate in an autonomous driving mode (see analysis of the rejection of claim 1). 	As per the limitation estimating, by the one or more processors, at least one range of velocities that indicates how fast the second vehicle is moving relative to the first vehicle. 	Becker discloses, in ¶0004; ¶0015; ¶0023-25, the concept of using a Doppler radar to determine the velocity of an emergency vehicle producing an emergency signal to aid in determining the approach/location of an emergency vehicle and determining response maneuvers accordingly. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining the velocity of an emergency vehicle producing an emergency signal to aid in determining the approach/location of an emergency vehicle and determining response maneuvers accordingly, with the motivation to enhance the emergency vehicle features of the system. 	Funayama discloses, in ¶0005; ¶0032-34; ¶0045; ¶0082 with respect to Figs. 3-8, the concept of using time classes related to speed (corresponding to velocity ranges) to estimate the approach of a vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using time classes related to speed  to estimate the approach of a vehicle as taught by Funayama, into the system as taught by Delp and Becker, with the motivation to enhance the vehicle detection features of the system. 	As per the limitations determining, by the one or more processors, how the first vehicle should react to the second vehicle based on the estimated at least one range of velocities (Delp: Delp: Col. 4, lines 34-47; Becker: ¶0023); and 	when it is determined that the first vehicle should react to the second vehicle, controlling, by the one or more processors in the autonomous driving mode, the first vehicle to react to the second vehicle (Delp: Col. 4, line 34 through Col. 5, line 30; Col. 7, lines 43-59; Becker: ¶0023). 	2) Regarding claim 13, Delp, Becker and Funayama teach wherein each of the different ranges of velocities is associated with a respective likelihood value (Funayama: ¶0010, with; ¶0062 regard to the threshold value being adjustable based on the sound source likely being detected). 	3) Regarding claim 14, , Delp, Becker and Funayama teach  further comprising: 	 determining, by the one or more processors, whether the estimated at least one range of velocities meets a threshold likelihood value (Funayama: ¶0061), 	wherein determining how the first vehicle should react to the second vehicle is based on the estimated at least one range of velocities meeting the threshold likelihood value (Delp discloses, in Col. 3, lines 49-62; Col. 4,  lines 48-60, determining relative distance from an emergency vehicle to determine driving maneuvers performed by an autonomous vehicle. Funayama discloses, in ¶0045; ¶0053; ¶0060-62, that the system estimates distance using the threshold value. Therefore, the combination would perform in the manner claimed). 	4) Regarding claim 15, Delp, Becker and Funayama teach  wherein the determining how the first vehicle should react includes determining whether the second vehicle is too far away to react to (Delp: Col. 9, lines 6-33, with regard to the above the threshold distance determination). 	5) Regarding claim 16, Delp, Becker and Funayama teach  wherein the first vehicle is controlled to react to the second vehicle by pulling over onto a shoulder area of a road (Becker discloses, in ¶0023, pulling the shoulder of a road. Thus, it would have been obvious to a person of ordinary skill in the art to incorporate pulling to the shoulder of the, with the motivation to enhance the emergency vehicle response features). 	6) Regarding claim 17, Delp, Becker and Funayama teach  wherein the first vehicle is controlled to react to the second vehicle by stopping or slowing down (Delp: Col. 4, lines 34-47).
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Delp in view of Becker and Funayama, and in further view of Gohara (US 2018/0043262 A1). 	1) Regarding claim 11, as per the limitation wherein the at least one range of velocities indicates how fast the second vehicle is moving towards the first vehicle or how fast the second vehicle is moving away from the first vehicle. 	Funayama: ¶0082, discloses determining different speeds of a moving source, and  	Becker discloses, in ¶0025, the use of a Doppler radar. 	Gohara discloses, in ¶0127-133 with reference to Figs. 6-7, the concept of using different velocities that respectively indicate the speed of a sound source, which enhances the perception of the Doppler effect in determining the approach of the sound source. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to the concept of using different velocities that respectively indicate the speed of a sound source as taught by Gohara, into the system as taught by Delp, Becker and Funayama, with the motivation to enhance the Doppler effect features of the system. 	2) Regarding claim 12, with the consideration of the motivation to combine the teachings by Gohara, in the rejection of claim 11, Delp, Becker and Funayama combined with Gohara teach wherein the at least one range of velocities includes a plurality of different ranges of velocities (Gohara: Figs. 6-7, with regard to Vs_max_m and Vs_m being set to different limits).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Delp in view of Becker, and in further view of Muraoka. 	1) Regarding claim 19, with consideration of the motivation to combine the teachings by Muraoka, in the rejection of claim 6, Delp and Becker combined with Muraoka addresses the limitation, see analysis of the rejection of claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 7245232 B1; US 20040233067 A1; US 20160210858 A1; US 10351148 B2; US 20160355125 A1; US 20170305427 A1; US 20180261237 A1; US 20180350391 A1, vehicle system determining approach of a sound source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684